03/10/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0416


                                      DA 20-0416
                                   _________________

ANNELIES AIKING-TAYLOR,

             Plaintiff and Appellant,

      v.                                                           ORDER

OLIVER SERANG,

             Defendant and Appellee.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Annelies Aiking-Taylor, to all
counsel of record, and to the Honorable John W. Larson, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  March 10 2021